IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DAVID E. ZIPPERER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4105

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 12, 2015.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Jessica
DaSilva, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      David Zipperer appeals an order dismissing his timely pro se motion to

withdraw his guilty plea to battery on a law enforcement officer. The motion is

identical to the one at issue in Zipperer v. State, No. 1D14-4101 (Fla. 1st DCA Oct.
____, 2015), where we affirmed the trial court’s order. For the same reasons, we

affirm the order on appeal in this case.

      AFFIRMED.



MARSTILLER, RAY, and SWANSON, JJ., CONCUR.




                                           2